The application for the writ of error in this case is refused. In refusing it, however, we have not found it necessary to determine whether or not our statute, which prohibits stipulations in contracts limiting the time in which actions may be brought for their breach, is without effect when applied to contracts of carriers for interstate shipments. The stipulation in the contract in this case does not appear clearly to be a reasonable one, and under the authority of Railway v. Harris, 67 Tex. 166, we think that, in order for the defendant to have availed itself of the defense, it should in its answer have alleged the facts which would have shown it to be reasonable. (See also Railway v. Davis, 88 Tex. 593.) This was not done.
Writ of error refused.